NO. 07-12-0382-CR

      IN THE COURT OF APPEALS

      FOR THE SEVENTH DISTRICT OF TEXAS

      AT AMARILLO

      PANEL B

      JANUARY 4, 2013
      ______________________________

      PAUL DAVID GILLETTE,

                                                        Appellant

      V.

      THE STATE OF TEXAS,

                                                        Appellees
      ______________________________

      FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

      NO. 62,169-A; HON. DAN L. SCHAAP, PRESIDING
      _______________________________

      ON ABATEMENT AND REMAND
      _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Appellant Paul David Gillette appeals  from  his  conviction  for  the
offense of murder.  On October 18, 2012, the clerk's record was filed.   The
reporter's record was due on October 26, 2012.  On November  2,  2012,  this
court notified the reporter by letter that the record was late and  directed
the reporter to respond, by November 13, 2012, and explain why  it  had  not
been filed.  On November 9, 2012, the reporter filed a motion for  extension
of time to file the record, which was granted  to  November  26,  2012.   On
November 29, 2012, the reporter filed a second extension to extend the  time
to file the record, which was granted to December  27,  2012.  To  date,  no
response, status report, or reporter's record has been filed.
      Accordingly, we abate this appeal and remand the causes  to  the  47th
District Court of Potter  County  (trial  court)  for  further  proceedings.
Upon  remand,  the  trial  court  shall  determine,  via  hearing  or  other
reasonable means:
           when the reporter's record will be transcribed into written form
           and filed in accordance with the rules  of  appellate  procedure
           and in a manner that does not further delay the  prosecution  of
           this appeal or  have  the  practical  effect  of  depriving  the
           appellant of his right to appeal.



      The trial court shall cause the hearing to  be  transcribed.   So  too
shall it 1) execute findings of fact and conclusions of law  addressing  the
foregoing issue.  Additionally, the district court shall  then  cause  those
findings of fact and conclusions of law to be filed with the clerk  of  this
court on or before February 4, 2013.  Should further time be needed  by  the
trial court to perform these tasks,  then  same  must  be  requested  before
February 4, 2013.
      It is so ordered.
                                       Per Curiam

Do not publish.
-----------------------
                                      2

                                      2